This conviction is for violating the local option law. There is no statement of facts in the record. Appellant insists the case should be reversed because the caption of the charge reads: "The State of Texas v. L.C. Cole," instead of "Cy Butler." L.C. Cole was the prosecuting witness, and to whom appellant is alleged to have sold the intoxicant. In the body of the charge the word "defendant" is used, and the name of L.C. Cole is given as the party to whom the intoxicant was sold. There is nothing in the charge of the court to have mislead the jury in the particular complained of, and we are of opinion that the clerical error of placing L.C. Cole instead of Cy Butler's name at the beginning of the charge did not injure defendant in any way. The defendant was Cy Butler, and the jury evidently understood such to be the case. No error is manifest in this record requiring a reversal, and the judgment is affirmed.
Affirmed.